DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
	Applicant’s provided a response on 8/8/2022 with respect to the Requirement for Restriction/Election Requirement.  However the response did not indicate with traverse or without traverse.   For the purpose of examination the examiner will note the response to be without traverse, as no arguments were presented.  The examiner does request clarification in the subsequent response. 

Election/Restrictions
Claim 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II – Claim(s) 9-13 drawn to an advance payment intermediary, classified in G06Q 20/02and Group III 0 Claims drawn to a point of sale, classified in G06Q 20/20 there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2020.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barman (US 2017/0256007 A1).

Regarding Claim 1;
Barman discloses a method comprising: 
reviewing a point of sale database having a plurality of restaurant checks for a first restaurant check having a field with an entry that includes a phone number (Barman, [0091] - When the waiter creates the bill, the customer phone number can be automatically linked with the bill and [0139] - For example, a host, server, or other person could obtain at least one Customer Phone Number and enter it or them into a restaurant POS or connected system at the restaurant. The restaurant POS could send the Customer Phone Number to the text payment server 105. For example, the restaurant POS could make the customer phone number, or multiple customer phone numbers associated with a check available to the text payment server 105. The text payment server 105 would then know which check that customer likely wants to pay when a text message is received from the Customer Phone Number. The text payment server 105 could send a unique URL or link with restaurant bill data (or different versions or views of the same check) to the Customer Phone Number(s) so it would be known when each link is clicked, which phone number is viewing that check and [0165] - In some embodiments, in the reverse direction, a Customer Phone Number can be provided to a text payment server 105 in conjunction with a check. For example, a restaurant employee or system may link one or more Customer Phone Numbers to a check. Thus, the text payment server 105 can recognize which customers want to pay for which checks. The text payment server 105 can send a communication such as a text to one or both of those Customer Phone Numbers with a link to view, interact with, adjust, pay, etc. the check and [0328]-[00330]);
retrieving from the point of sale database a payment amount associated with the first restaurant check and the phone number associated with the first restaurant check (Barman, [0091] - When the waiter creates the bill, the customer phone number can be automatically linked with the bill and [0139] - For example, a host, server, or other person could obtain at least one Customer Phone Number and enter it or them into a restaurant POS or connected system at the restaurant. The restaurant POS could send the Customer Phone Number to the text payment server 105. For example, the restaurant POS could make the customer phone number, or multiple customer phone numbers associated with a check available to the text payment server 105. The text payment server 105 would then know which check that customer likely wants to pay when a text message is received from the Customer Phone Number. The text payment server 105 could send a unique URL or link with restaurant bill data (or different versions or views of the same check) to the Customer Phone Number(s) so it would be known when each link is clicked, which phone number is viewing that check and [0165] - In some embodiments, in the reverse direction, a Customer Phone Number can be provided to a text payment server 105 in conjunction with a check. For example, a restaurant employee or system may link one or more Customer Phone Numbers to a check. Thus, the text payment server 105 can recognize which customers want to pay for which checks. The text payment server 105 can send a communication such as a text to one or both of those Customer Phone Numbers with a link to view, interact with, adjust, pay, etc. the check and [0328]-[0330]);
creating a webpage that includes details of the first restaurant check having the payment amount associated with the first restaurant check and a one or more payment fields that allow a user to pay for the first restaurant check when the webpage has been viewed ([0165] - In some embodiments, in the reverse direction, a Customer Phone Number can be provided to a text payment server 105 in conjunction with a check. For example, a restaurant employee or system may link one or more Customer Phone Numbers to a check. Thus, the text payment server 105 can recognize which customers want to pay for which checks. The text payment server 105 can send a communication such as a text to one or both of those Customer Phone Numbers with a link to view, interact with, adjust, pay, etc. the check and [0328]-[00330] - At block 1410 the text payment server 105 may create a unique URL (or link) to the order. At block 1415 the link may be sent to the customer using the customer phone number using a network that includes a text message network. For example, the unique URL may be sent as a text message to the customer. The unique URL, for example, may point to a webpage that can display the customer order. For instance, the unique URL may include the order number or a code of the order number as part of the URL. At block 1415, the text payment server 105 may send the unique URL to the customer device using the customer phone number such as, for example, via the text server 155 and [0334]);
creating a unique link to the webpage ([0330] – unique URL); and 
sending the unique link to [a] phone number associated with the first restaurant check [0330] and [0333]).

Regarding Claim 2;
Barman discloses the method to Claim 1
Barman further discloses wherein the details of the first restaurant check include one or more menu items ([0092] and [0328] – menu items and [0334] – restaurant bill data)

Regarding Claim 3;
Barman discloses the method to Claim 1
Barman further discloses wherein the details of the first restaurant check include a total check amount ([0092] and [0334] – total).

Regarding Claim 4;
Barman discloses the method to Claim 1
Barman further discloses wherein the one or more payment fields includes a credit card payment field (FIG. 8)

Regarding Claim 5;
Barman discloses the method to Claim 1
Barman further discloses wherein the one or more payment fields includes an advance payment field (FIG. 8).

Regarding Claim 6;
Barman discloses the method to Claim 1
Barman further discloses wherein the advance payment field allows for payment using Apple Pay®, Google Pay, Venmo, PayPal, Zelle, Cash App, or crypto currency (FIG. 8).

Regarding Claim 7;
Barman discloses the method to Claim 1
Barman further discloses, further comprising receiving an indication that the first restaurant check has been paid ([0095]).

Regarding Claim 8;
Barman discloses the method to Claim 1
Barman further discloses wherein the amount associated with the first restaurant check includes a transaction fee ([0117] - convenience fee).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627